TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00719-CR


Kenneth Scott Gray, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 42072, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
The State's supplemental brief has been received and filed.  The opinion dated April
4, 2007, abating this appeal and ordering the appointment of substitute counsel has been withdrawn
and the appeal has been reinstated on the Court's active docket.  The order granting appointed
counsel's motion to withdraw has also been withdrawn.  The appeal will be submitted for a decision
to a panel consisting of Justices Patterson, Pemberton, and Waldrop on May 8, 2007.
It is ordered April 17, 2007.

Before Justices Patterson, Pemberton and Waldrop 
Do Not Publish